DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7-9 are objected to because of the following informalities:  
Claim 1, line 11: “having the smallest margin” should be corrected to “having a smallest margin”.
Claim 7, line 4: “the Mahalanobis distance” should be corrected to “a Mahalanobis distance”.
Claim 8, line 10: “having the smallest margin” should be corrected to “having a smallest margin”.
Claim 9, line 11: “having the smallest margin” should be corrected to “having a smallest margin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "quality of a product with respect to unknow process data" in line 4.  It is unclear from the language of the claim if “a product” is intended as a new limitation or is referring to the previously recited “a product manufactured” in line 1. For the purposes of examination the limitation “a product” shall be interpreted as referring to the previously recited “a product”. This rejection could be overcome by the amending the claim language, such as reciting “an unknown product”.
Claim 1 recites the limitation “unknown process data” in line 4. It is unclear from the language of the claim if “unknown” is referring to an unknown process or that the data from the process is unknown. Further clarification of the limitation would be appreciated. For the purposes of examination “unknown process data” shall be interpreted as data from an unknown process.
Claim 3 recites the limitation "the known quality" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim which previously recited limitation “the known quality” is intended to refer to. For the purpose of examination “the known quality” shall be interpreted as referring to the previously recited “measured value of quality”. Further clarification of the limitation would be appreciated.
Claim 4 recites the limitation "the standard" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the inspection target decision unit performs decision of the inspection target” in lines 5-6. It is unclear from the language of the claim what is required by the claim. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Further clarification of the limitation would be appreciated.
Claim 7 recites the limitation "an MT method" in line 3. It is unclear from the language of the claim what method MT is referring to as it is an abbreviation. When possible it is preferable to use the whole name of a method in the claims rather than an abbreviation. A review of the Specification as filed show that “an MT method” is referring to “a Mahalanobis-Taguchi method” (See para[0061]). For the purposes of examination “an MT method” shall be interpreted as referring to “a Mahalanobis-Taguchi method”. This rejection could be overcome the amending the claim language to recited “a Mahalanobis-Taguchi method”.
Claim 8 recites the limitation "quality of a product with respect to unknow process data" in line 3.  It is unclear from the language of the claim if “a product” is intended as a new limitation or is referring to the previously recited “a product manufactured” in line 1. For the purposes of examination the limitation “a product” shall be interpreted as referring to the previously recited “a product”. This rejection could be overcome by the amending the claim language, such as reciting “an unknown product”.
Claim 8 recites the limitation “unknown process data” in line 3. It is unclear from the language of the claim if “unknown” is referring to an unknown process or that the data from the process is unknown. Further clarification of the limitation would be appreciated. For the purposes of examination “unknown process data” shall be interpreted as data from an unknown process.
Claim 9 recites the limitation "quality of a product with respect to unknow process data" in line 4.  It is unclear from the language of the claim if “a product” is intended as a new limitation or is referring to the previously recited “a product manufactured” in line 2. For the purposes of examination the limitation “a product” shall be interpreted as referring to the previously recited “a product”. This rejection could be overcome by the amending the claim language, such as reciting “an unknown product”.
Claim 9 recites the limitation “unknown process data” in line 4. It is unclear from the language of the claim if “unknown” is referring to an unknown process or that the data from the process is unknown. Further clarification of the limitation would be appreciated. For the purposes of examination “unknown process data” shall be interpreted as data from an unknown process.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
a prediction model generation unit that generates a prediction model to predict quality of a product with respect to unknown process data by performing learning; and
a quality prediction unit that derives a predictive value of quality of each of a plurality of products, which are manufactured after the prediction model is generated, on the basis of the prediction model using process data of the plurality of products as input data; and 
an inspection target decision unit that decides the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target, among the plurality of predictive values of quality obtained by the quality prediction unit.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “a prediction model generation unit that generates a prediction model to predict quality of a product with respect to unknown process data by performing learning”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a prediction model generation unit,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a prediction model generation unit” language, “predict” in the context of this claim encompasses the user manually predicting what the quality of a product will be based on past experience. 
The limitation “a quality prediction unit that derives a predictive value of quality of each of a plurality of products, which are manufactured after the prediction model is generated, on the basis of the prediction model using process data of the plurality of products as input data”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a quality prediction unit,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a quality prediction unit” language, “derives” in the context of this claim encompasses the user manually deriving a value for the quality of a product based on process data.
The limitation “an inspection target decision unit that decides the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target, among the plurality of predictive values of quality obtained by the quality prediction unit”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “an inspection target decision unit,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “an inspection target decision unit” language, “decides” in the context of this claim encompasses the user manually deciding what product to inspect.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of: 
“A quality control device that controls quality of a product manufactured through a plurality of processes” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality such that it is viewed as generally linking the use of the judicial exception to manufactured products. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“using known process data obtained from the plurality of processes and a measured value of quality of the product with respect to the known process data as learning data” does not integrate the abstract idea into a practical application because the  claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“a quality control device”, “a prediction model generation unit”, “a quality prediction unit”, and “an inspection target decision unit” do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality such that it is viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field; 
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or  are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a product manufactured” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “known process data” and “a measured value of quality of the product” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional elements of “a quality control device”, “a prediction model generation unit”, “a quality prediction unit”, and “an inspection target decision unit” are viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Examiner further notes that such additional elements are viewed to be well - understood, routine, and conventional (WURC) as evidenced by: Ohgushi et al. (US 20160077520 A1), Cheng et al. (US 20050288812 A1), Nomura et al. (US 20210287122 A1), Kanaya et al. (US 20200293011 A1), Sridhar et al. (US 20150356521 A1),  Jang et al. (US 20110282480 A1), and Ai et al. (US 20210191375 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a product manufactured”, “known process data”, “a measured value of quality of the product”, “a quality control device”, “a prediction model generation unit”, “a quality prediction unit”, and “an inspection target decision unit” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

The independent claims 8 and 9 are also rejected under 35 USC 101, because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The independent claims 8 and 9 recite(s) the additional non-abstract additional elements of:
“a non-transitory computer-readable storage medium storing a program” which does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Dependent claims 2-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 1-7 further limit the abstract idea with an abstract idea, such as an “Mental Processes” or “Mathematical Concepts,” and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgushi et al. (US 20160077520 A1).

Regarding Claim 1. Ohgushi teaches:
A quality control device that controls quality of a product manufactured through a plurality of processes (See Fig. 1, Fig. 13, para[0020], and para[0124]: Quality controlling device 301.), comprising: 
a prediction model generation unit (See Fig. 1 and para[0023]: predictor 102.) that generates a prediction model (See Fig. 1 and para[0034] – para[0035]: A prediction model.) to predict quality of a product with respect to unknown process data  by performing learning using known process data obtained from the plurality of processes and a measured value of quality of the product with respect to the known process data as learning data (See Fig. 2, Fig. 3, para[0004], para[0020], para[0034] – para[0039], and para[0102]: The predictor employs a prediction model that associates an inspection result value of a first inspection with a predicted value being a value relating to a possibility of pass or failure in a second inspection and calculates the predicted value from an inspection result value that is obtained for an inspection target in the first inspection.); 
a quality prediction unit (See Fig. 1 and para[0023]: predictor 102.) that derives a predictive value of quality of each of a plurality of products (See Fig. 2, para[0020], and para[0034] – para[0036]: a predicted value being a value relating to a possibility of pass or failure in a second inspection.), which are manufactured after the prediction model is generated (See Fig. 2 and para[0036]: a prediction model can be created by analyzing past inspection result values of the inspection 1.), on the basis of the prediction model using process data of the plurality of products as input data (See Fig. 1, Fig. 2, para[0036], para[0039], and para[0102]: a prediction model can be created by analyzing past inspection result values of the inspection 1 and past evaluation values of the inspection 2. Information on an inspected product.); and 
an inspection target decision unit that decides the product obtained as an inspection target (See para[0031] – para[0033], para[0052], para[0070], para[0075], para[0080]: For example, if the inspection result value of at least one given item out of one or more given items is more than or equal to a threshold value, the judgment of failure may be made. Always implement an inspection of a product that will highly likely fail the inspection. The necessity of implement is determined for each inspection item.), among the plurality of predictive values of quality obtained by the quality prediction unit (See Fig. 2, para[0034] – para[0035] and para[0068]: a predicted value being a value relating to the possibility of pass or failure in the inspection 2, for a product being a prediction target. The prediction model may be provided for each inspection item of the inspection 2.).
Ohgushi does not explicitly teach:
an inspection target decision unit that decides the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target.
Nevertheless Ohgushi teaches:
an inspection target decision unit that decides the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target (See Fig.5,  para[0031] – para[0033], para[0052], para[0070], and para[0075]: For example, if the inspection result value of at least one given item out of one or more given items is more than or equal to a threshold value, the judgment of failure may be made. In addition, p2 being closer to 1 means a high reliability of prediction that the product will fail the inspection. Under a rule that the inspection 2 is implemented when a predicted value exceeds a certain lower limit value for even one of the plurality of inspection items of the inspection 2. Always implement an inspection of a product that will highly likely fail the inspection.).
Ohgushi discloses the claimed invention except for the predictive value having the smallest margin with respect to a preset standard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the inspection target that has the smallest margin from a high reliability of prediction that the product will fail the inspection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Ohgushi teaches, “p2 being closer to 1 means a high reliability of prediction that the product will fail the inspection” (See para[0070]). Ohgushi further teaches, “always implement an inspection of a product that will highly likely fail the inspection” (See para[0075]). One would have been motivated to optimize Ohgushi in order to inspect products that are predicted to be highly likely to fail.

Regarding Claim 8. Ohgushi teaches:
A quality control method of controlling quality of a product manufactured through a plurality of processes (See Fig. 1, Fig. 13, para[0020], and para[0124]: Quality controlling device 301.), comprising: 
generating a prediction model to predict quality of a product (See Fig. 1 and para[0034] – para[0035]: A prediction model.) with respect to unknown process data by performing learning using known process data obtained from the plurality of processes and a measured value of quality of the product with respect to the known process data as learning data (See Fig. 2, Fig. 3, para[0004], para[0020], para[0034] – para[0039], and para[0102]: The predictor employs a prediction model that associates an inspection result value of a first inspection with a predicted value being a value relating to a possibility of pass or failure in a second inspection and calculates the predicted value from an inspection result value that is obtained for an inspection target in the first inspection.); 
deriving a predictive value of quality of each of a plurality of products (See Fig. 2, para[0020], and para[0034] – para[0036]: a predicted value being a value relating to a possibility of pass or failure in a second inspection.), which are manufactured after the prediction model is generated (See Fig. 2 and para[0036]: a prediction model can be created by analyzing past inspection result values of the inspection 1.), on the basis of the prediction model using process data of the plurality of products as input data (See Fig. 1, Fig. 2, para[0036], para[0039], and para[0102]: a prediction model can be created by analyzing past inspection result values of the inspection 1 and past evaluation values of the inspection 2. Information on an inspected product.); and 
deciding the product for which the predictive value with respect to a preset standard is obtained as an inspection target (See para[0031] – para[0033], para[0052], para[0070], para[0075], para[0080]: For example, if the inspection result value of at least one given item out of one or more given items is more than or equal to a threshold value, the judgment of failure may be made. Always implement an inspection of a product that will highly likely fail the inspection. The necessity of implement is determined for each inspection item.), among the plurality of predictive values of quality obtained in the deriving of the predictive value of quality (See Fig. 2, para[0034] – para[0035] and para[0068]: a predicted value being a value relating to the possibility of pass or failure in the inspection 2, for a product being a prediction target. The prediction model may be provided for each inspection item of the inspection 2.).
Ohgushi does not explicitly teach:
deciding the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target.
Nevertheless Ohgushi teaches:
deciding the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target (See Fig.5,  para[0031] – para[0033], para[0052], para[0070], and para[0075]: For example, if the inspection result value of at least one given item out of one or more given items is more than or equal to a threshold value, the judgment of failure may be made. In addition, p2 being closer to 1 means a high reliability of prediction that the product will fail the inspection. Under a rule that the inspection 2 is implemented when a predicted value exceeds a certain lower limit value for even one of the plurality of inspection items of the inspection 2. Always implement an inspection of a product that will highly likely fail the inspection.).
Ohgushi discloses the claimed invention except for the predictive value having the smallest margin with respect to a preset standard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the inspection target that has the smallest margin from a high reliability of prediction that the product will fail the inspection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Ohgushi teaches, “p2 being closer to 1 means a high reliability of prediction that the product will fail the inspection” (See para[0070]). Ohgushi further teaches, “always implement an inspection of a product that will highly likely fail the inspection” (See para[0075]). One would have been motivated to optimize Ohgushi in order to inspect products that are predicted to be highly likely to fail.

Regarding Claim 9. Ohgushi teaches:
A non-transitory computer-readable storage medium storing a program of controlling quality of a product manufactured through a plurality of processes (See Fig. 1, Fig. 13, para[0020], and para[0124]: Quality controlling device 301.), the program causing a computer to execute: 
generating a prediction model to predict quality of a product (See Fig. 1 and para[0034] – para[0035]: A prediction model.) with respect to unknown process data by performing learning using known process data obtained from the plurality of processes and a measured value of quality of the product with respect to the known process data as learning data (See Fig. 2, Fig. 3, para[0004], para[0020], para[0034] – para[0039], and para[0102]: The predictor employs a prediction model that associates an inspection result value of a first inspection with a predicted value being a value relating to a possibility of pass or failure in a second inspection and calculates the predicted value from an inspection result value that is obtained for an inspection target in the first inspection.); 
deriving a predictive value of quality of each of a plurality of products (See Fig. 2, para[0020], and para[0034] – para[0036]: a predicted value being a value relating to a possibility of pass or failure in a second inspection.), which are manufactured after the prediction model is generated (See Fig. 2 and para[0036]: a prediction model can be created by analyzing past inspection result values of the inspection 1.), on the basis of the prediction model using process data of the plurality of products as input data (See Fig. 1, Fig. 2, para[0036], para[0039], and para[0102]: a prediction model can be created by analyzing past inspection result values of the inspection 1 and past evaluation values of the inspection 2. Information on an inspected product.); and 
deciding the product for which the predictive value with respect to a preset standard is obtained as an inspection target (See para[0031] – para[0033], para[0052], para[0070], para[0075], para[0080]: For example, if the inspection result value of at least one given item out of one or more given items is more than or equal to a threshold value, the judgment of failure may be made. Always implement an inspection of a product that will highly likely fail the inspection. The necessity of implement is determined for each inspection item.), among the plurality of predictive values of quality obtained in the deriving of the predictive value of quality (See Fig. 2, para[0034] – para[0035] and para[0068]: a predicted value being a value relating to the possibility of pass or failure in the inspection 2, for a product being a prediction target. The prediction model may be provided for each inspection item of the inspection 2.).
Ohgushi does not explicitly teach:
deciding the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target.
Nevertheless Ohgushi teaches:
deciding the product for which the predictive value having the smallest margin with respect to a preset standard is obtained as an inspection target (See Fig.5,  para[0031] – para[0033], para[0052], para[0070], and para[0075]: For example, if the inspection result value of at least one given item out of one or more given items is more than or equal to a threshold value, the judgment of failure may be made. In addition, p2 being closer to 1 means a high reliability of prediction that the product will fail the inspection. Under a rule that the inspection 2 is implemented when a predicted value exceeds a certain lower limit value for even one of the plurality of inspection items of the inspection 2. Always implement an inspection of a product that will highly likely fail the inspection.).
Ohgushi discloses the claimed invention except for the predictive value having the smallest margin with respect to a preset standard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the inspection target that has the smallest margin from a high reliability of prediction that the product will fail the inspection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Ohgushi teaches, “p2 being closer to 1 means a high reliability of prediction that the product will fail the inspection” (See para[0070]). Ohgushi further teaches, “always implement an inspection of a product that will highly likely fail the inspection” (See para[0075]). One would have been motivated to optimize Ohgushi in order to inspect products that are predicted to be highly likely to fail.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgushi et al. (US 20160077520 A1) as applied to claim 1 above, and further in view of Cheng et al. (US 20050288812 A1).

Regarding Claim 2. Ohgushi teaches:
The quality control device according to claim 1, 
further comprising: 
a defective/non-defective determination unit that determines that all of the plurality of products are non-defective (See para[0033] and para[0036]: In addition, the judgment may be made for each inspection item or collectively from the inspection result values of an inspection item group of an inspection.).
Ohgushi is silent as to the language of:
in a case where a residual representing a difference between the predictive value of the product decided as the inspection target by the inspection target decision unit and the measured value of quality of the product obtained by inspecting the inspection target is within an error range which is an allowable error range.
Nevertheless Cheng teaches:
in a case where a residual representing a difference between the predictive value of the product decided as the inspection target by the inspection target decision unit and the measured value of quality of the product obtained by inspecting the inspection target is within an error range which is an allowable error range (See Fig. 2, Fig. 5, para[0033], para[0063], and para[0069]: Prediction accuracy. The max error stands for the maximum difference between the actual measurement value and the prediction value.).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ohgushi a case where a residual representing a difference between the predictive value of the product decided as the inspection target by the inspection target decision unit and the measured value of quality of the product obtained by inspecting the inspection target is within an error range which is an allowable error range such as that of Cheng. Ohgushi and Cheng are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cheng teaches, “Further, the quality prognostics system comprises self-adjusting means for tuning system parameters to meet the prediction/conjecture accuracy requirement, when a prediction accuracy or a conjecture accuracy is lowered than a predetermined lower bound or the properties of the production tool are changed due to scheduled maintenance or part replacement, after the production tool has been operated for a period of time.” (See para[0014]). One of ordinary skill would have been motivated to modify Ohgushi, because if the residual between the predictive value and the measured value of quality are within an error range then the predictive model is accurate and does not need to be tuned, as recognized by Cheng.

Regarding Claim 5. Ohgushi is silent as to the language of:
The quality control device according to claim 2, 
further comprising: 
a prediction model update unit that causes the prediction model generation unit to update the prediction model using the measured values of quality of the plurality of products in a case where the defective/non-defective determination unit determines that the residual is not within the error range.
Nevertheless Cheng teaches:
a prediction model update unit that causes the prediction model generation unit to update the prediction model using the measured values of quality of the plurality of products in a case where the defective/non-defective determination unit determines that the residual is not within the error range (See Fig. 2, Fig. 5, Fig. 8, para[0014], para[0033], para[0063], and para[0069]: Further, the quality prognostics system comprises self-adjusting means for tuning system parameters to meet the prediction/conjecture accuracy requirement, when a prediction accuracy or a conjecture accuracy is lowered than a predetermined lower bound. The max error stands for the maximum difference between the actual measurement value and the prediction value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ohgushi a prediction model update unit that causes the prediction model generation unit to update the prediction model using the measured values of quality of the plurality of products in a case where the defective/non-defective determination unit determines that the residual is not within the error range such as that of Cheng. Ohgushi and Cheng are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cheng teaches, “Further, the quality prognostics system comprises self-adjusting means for tuning system parameters to meet the prediction/conjecture accuracy requirement, when a prediction accuracy or a conjecture accuracy is lowered than a predetermined lower bound or the properties of the production tool are changed due to scheduled maintenance or part replacement, after the production tool has been operated for a period of time.” (See para[0014]). One of ordinary skill would have been motivated to modify Ohgushi, because updating the prediction model would have helped to insure that the predictions made by the model where accurate, as recognized by Cheng.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgushi et al. (US 20160077520 A1) in view of Cheng et al. (US 20050288812 A1) as applied to claim 2 above, and further in view of Jang et al. (US 20110282480 A1).

Regarding Claim 3. Ohgushi is silent as to the language of:
The quality control device according to claim 2, 
wherein the error range is a range determined on the basis of a standard deviation representing a variation of the known quality with respect to the predictive value.
Nevertheless Jang teaches:
wherein the error range is a range determined on the basis of a standard deviation representing a variation of the known quality with respect to the predictive value (See Fig. 8 – 9 and para[0065]: standard deviation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ohgushi wherein the error range is a range determined on the basis of a standard deviation representing a variation of the known quality with respect to the predictive value such as that of Jang. Ohgushi and Jang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Jang teaches, “The solid line in FIG. 8 shows the 3-times standard deviation calculated by the statistical method of the virtual model. If the portion beyond the solid line represents an outlier portion, the level of confidence will be lower.” (See para[0065]). One of ordinary skill would have been motivated to modify Ohgushi, because using standard deviation to represent a variation of the known quality with respect to the predictive value would help to determine the level of confidence of the prediction, as recognized by Jang.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgushi et al. (US 20160077520 A1) in view of Cheng et al. (US 20050288812 A1) as applied to claim 2 above, and further in view of Nomura et al. (US 20210287122 A1).

Regarding Claim 4. Ohgushi teaches:
The quality control device according to claim 2, 
further comprising: 
wherein the inspection target decision unit performs decision of the inspection target in a case where the preliminary determination unit determines that all of the values are within the standard (See para[0067] – para[0068], para[0090] – para[0094]: Therefore, the frequency to implement the inspection 2 (the inspection 2 frequency value f2) may be determined in accordance with the probability that the prediction comes true (the reliability of the prediction). Actually, in this prediction model, the predicted value becomes most reliable when the likelihood function reaches its maximum. Therefore, ajk and bk that make the likelihood function reach its maximum are optimum prediction parameters.).
Ohgushi is silent as to the language of:
a preliminary determination unit that determines whether all of values obtained by adding the error range to the predictive values derived by the quality prediction unit are within the standard,
performs decision in a case where the preliminary determination unit determines that all of the values obtained by adding the error range to the predictive values are within the standard.
Nevertheless Nomura teaches:
a preliminary determination unit that determines whether all of values obtained by adding the error range to the predictive values derived by the quality prediction unit are within the standard (See Fig. 8, para[0040], para[0052], para[0063], and para[0073]: More specifically, the prediction unit 35 adds or subtracts the prediction error to or from the prediction value. the prediction unit 35 calculates a prediction value ya1 based on the prediction model and calculates an error ya2 based on the error calculation model to add ya2 to ya1 to thus generate ya3 as a final prediction value. The state monitoring unit 38 may perform threshold determination on a final prediction value as a monitoring target.),
performs decision in a case where the preliminary determination unit determines that all of the values obtained by adding the error range to the predictive values are within the standard (See Fig. 8,  Fig. 12, and para[0073]: The state monitoring unit 38 may perform threshold determination on a final prediction value as a monitoring target.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ohgushi wherein a preliminary determination unit that determines whether all of values obtained by adding the error range to the predictive values derived by the quality prediction unit are within the standard, performs decision in a case where the preliminary determination unit determines that all of the values obtained by adding the error range to the predictive values are within the standard such as that of Nomura. Ohgushi and Nomura are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ohgushi teaches, “Actually, in this prediction model, the predicted value becomes most reliable when the likelihood function reaches its maximum.” Ohgushi further teaches “always implement an inspection of a product that will highly likely fail the inspection”. One of ordinary skill would have been motivated to modify Ohgushi, because a reliable prediction would help to determine what products need to be inspected. Nomura teaches, “there is an error in the accuracy of prediction by the prediction model, and there is a possibility that the prediction value is shifted to an unsafe side by the amount of the error” (See para[0005]). Nomura further teaches, “In such a manner, the prediction unit 35 uses the prediction error to obtain the prediction value on a safe side in terms of equipment protection or contract” (See para[0040]). One of ordinary skill would have been motivated to modify Ohgushi, determining whether all of the values obtained by adding the error range to the predictive values are within the standard would help to compensate for error in the model and insure that the predicted values are not within a standard, as recognized by Nomura.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgushi et al. (US 20160077520 A1) in view of Cheng et al. (US 20050288812 A1) as applied to claim 5 above, and further in view of Kanaya et al. (US 20200293011 A1).

Regarding Claim 6. Ohgushi is silent as to the language of:
The quality control device according to claim 5, 
further comprising: 
a process data determination unit that determines whether the process data of the plurality of products manufactured after the prediction model is generated is within a range of the known process data, 
wherein the prediction model update unit causes the prediction model generation unit to update the prediction model using the measured values of quality of the plurality of products in a case where the process data determination unit determines that the process data of the plurality of products is not within the range of the known process data.
Nevertheless Kanaya teaches:
a process data determination unit that determines whether the process data of the plurality of products manufactured after the prediction model is generated is within a range of the known process data (See Fig. 7 and para[0095] – para[0097]: When the temperature around the production facility 3 has changed by a predetermined value or more. Then, the learning circuit 105 may update the prediction model at a timing, for example, when the number of pieces of data added to the production condition data 201 and the production result data 202 has reached a predetermined number.), 
wherein the prediction model update unit causes the prediction model generation unit to update the prediction model using the measured values of quality of the plurality of products in a case where the process data determination unit determines that the process data of the plurality of products is not within the range of the known process data (See Fig. 4, Fig. 7, Fig. 10, and para[0093] – para[0097]: Updates the prediction model using the production condition and the production result. When the raw material of the product has changed, that it is necessary to redetermine the production condition.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ohgushi wherein a process data determination unit that determines whether the process data of the plurality of products manufactured after the prediction model is generated is within a range of the known process data, wherein the prediction model update unit causes the prediction model generation unit to update the prediction model using the measured values of quality of the plurality of products in a case where the process data determination unit determines that the process data of the plurality of products is not within the range of the known process data such as that of Kanaya. Ohgushi and Kanaya are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kanaya teaches, “This allows constructing a prediction model in accordance with a change over time in the actual factory 2 and the like.” (See para[0055]). One of ordinary skill would have been motivated to modify Ohgushi, because updating the prediction model when the process data is not within a range of known process data would help to keep the model in accordance with changes over time in the actual factory, as recognized by Kanaya.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgushi et al. (US 20160077520 A1) in view of Cheng et al. (US 20050288812 A1) and Kanaya et al. (US 20200293011 A1) as applied to claim 6 above, and further in view of Sridhar et al. (US 20150356521 A1).

Regarding Claim 7. Ohgushi is silent as to the language of:
The quality control device according to claim 6, 
wherein the process data determination unit determines whether the process data of the plurality of products is within the range of the known process data by an MT method or a method in which the Mahalanobis distance is replaced with a Euclidean distance in the MT method.
Nevertheless Sridhar teaches:
wherein the process data determination unit determines whether the process data of the plurality of products is within the range of the known process data by an MT method or a method in which the Mahalanobis distance is replaced with a Euclidean distance in the MT method (See para[0033] and para[0039]: The comparison of the new data 512 with the good historical data set 510. The final interpretation 514 of the data may be determined by a distance from the mean of the good historical data set 510, which may be a Euclidean mean .. or a Mahalanobis distance. Mahalanobis-Taguchi System.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ohgushi such as that of Sridhar. Ohgushi and Sridhar are analogous to the instant application, because all of the references are directed to the same problem Sridhar teaches, “The comparison of the new data 512 with the good historical data set 510 provides a final interpretation 514 of the condition of the equipment that provided the new data 512” (See para[0033]). One of ordinary skill would have been motivated to modify Ohgushi, because using an MT method would have helped to determine if the condition of equipment had changed, as recognized by Sridhar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ai et al. (US 20210191375 A1) discloses a method of training a quality prediction model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                   /YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863